DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 9th, 2020 is being considered by the examiner.
Further, the IDS filed February 2nd, 2018, which was previously objected to, has been fully considered.

Response to Amendment
The amendment filed December 9th, 2020 has been entered:  Claims 37, 39-65, 67-70, and 72 - 75 remain pending in the present application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

 Claims 37, 41, 45, 47 - 49, and 52 - 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fitzhugh et al. (US 2007/0087025 A1), hereinafter Fitzhugh, in view of Ogle (US 7,303,575 B2) and as evidenced by Schoenfisch et al. (US 2013/0196951 A1), hereinafter Schoenfisch’13.
Regarding claim 37, Fitzhugh teaches a nitric oxide-releasing substrate for use in wound dressings (Paragraph 63). Fitzhugh further teaches said substrate comprising a polymer matrix and (Abstract; Paragraph 49) nitric oxide (NO)-releasing polysiloxane macromolecules within the polymer matrix (Paragraph 21; Paragraph 49 also indicates nitric oxide releasing molecules “within the polymer matrix physically or chemically”) wherein the polymer matrix comprises acrylic polymers (Paragraph 28), and wherein the wound dressing is non-toxic and stably stores NO (Paragraph 19; also, it is implicit that the composition disclosed by Fitzhugh would be non-toxic as it is for use in a wound).
Fitzhugh does not explicitly teach the matrix comprising a foam.
In the same field of endeavor, Ogle teaches a nitric oxide releasing substrate comprising polyurethane foam (Col. 8, lines 10 - 14; Col. 14, line 65 - Col. 15, line 36; and Col. 20, lines 30 - 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fitzhugh to comprise said materials as a foam. Doing so would predictably serve to store and release NO (as Fitzhugh discloses polyurethane as an alternative exemplary material for storing NO in Paragraphs 28 and 29) and would additionally beneficial for use in biological applications to improve biocompatibility of the polymer (Col. 14, line 65 - Col. 15, line 36).


In the same field of endeavor, Schoenfisch’13 teaches nitric oxide releasing polysiloxane molecules for biomedical and pharmaceutical applications (Fig. 3; Paragraphs 6, 34 and Paragraph 231). Schoenfisch’13 further teaches said NO-releasing particles having a molecular weight greater than 500 DA (Paragraph 58) and a diameter between 0.5 nm and 1000 nm (Paragraphs 61 and 62).
As both Fitzhugh and Schoenfisch’13 teach substantially the same nitric oxide releasing molecules for the same purpose, one of ordinary skill in the art before the effective filing date would have reasonably expected that the molecules of Fitzhugh would possess the same or similar characteristics to the molecules of Schoenfisch’13 since Schoenfisch’13 teaches NO releasing macromolecules as claimed, and said macromolecules being suitable for wound healing (Paragraphs 6 and 34), in the same manner as in Fitzhugh.

Regarding claim 41, the combination of Fitzhugh, Ogle, and Schoenfisch’13 substantially disclose the invention as claimed. They do not explicitly disclose the NO releasing polysiloxane macromolecules being present at a concentration in the range of about 0.1 to about 20 weight percent of the polymer matrix.
However, Fitzhugh does disclose adjusting the amount of NO stored based on the thickness of the substrate (Paragraphs 19 and 57) and further optimizing the rate and duration of NO release (Paragraph 40). Therefore, it would have been obvious to one having ordinary In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 45, the combination of Fitzhugh, Ogle, and Schoenfisch’13 substantially disclose the invention as claimed. Fitz further discloses said substrate being a single layer (Paragraphs 18 and 23). They do not explicitly a thickness ranging from 10 to 5000 microns.
However, Fitzhugh does disclose the thickness being directly correlated to the quantity of NO that can be stored (Paragraph 19) and as such the thickness of dressing is disclosed to be a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Fitzhugh, Ogle, and Schoenfisch’13 to have a thickness from 10 to 5000 microns as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 47, the combination of Fitzhugh, Ogle, and Schoenfisch’13substantially disclose the invention as claimed. Fitzhugh further disclose a release rate flux of between about 1.000 to about 40,000 pmoles per mm2 (Paragraph 61).
-2 to about 100 pmol NO cm-2.
However, Fitzhugh does disclose that the yield and duration of NO release can be readily changed (Paragraph 61) and that these parameters may be optimized (end of Paragraph 40, presumably to maximize the therapeutic effect and effective duration of the dressing). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Fitzhugh, Ogle, and Schoenfisch’13 such that the NO is released at a flux in a range of 0.1 pmol NO cm-2 to about 100 pmol NO cm-2 as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 48, the combination of Fitzhugh, Ogle, and Schoenfisch’13 substantially disclose the invention as claimed. They do not explicitly disclose Nitric oxide being stored in the dressing in an amount in the range of 100 pmol NO cm-2 to 1000 pmol NO cm-2.
However, Fitzhugh does disclose adjusting the amount of NO stored based on the thickness of the substrate (Paragraphs 19 and 57) and further optimizing the rate and duration of NO release (Paragraph 40). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Fitzhugh, Ogle, and Schoenfisch’13 to store NO in the range of 100 pmol NO cm-2 to 1000 pmol NO cm-2 as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
-2 to 10 µmol NO cm-2.
However, Fitzhugh does disclose adjusting the amount of NO stored based on the thickness of the substrate (Paragraphs 19 and 57) and further optimizing the rate and duration of NO release (Paragraph 40). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Fitzhugh, Ogle, and Schoenfisch’13 to store NO in n the range of 1 nmol NO cm-2 to 10 µmol NO cm-2 as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 52, the combination of Fitzhugh, Ogle, and Schoenfisch’13substantially disclose the invention as claimed. They do not explicitly teach at least 95% of the NO being retained in the wound dressing after one week at 25oC.
As previously stated, Ogle teaches a nitric oxide releasing substrate comprising polyurethane foam (Col. 8, lines 10 - 14; Col. 14, line 65 - Col. 15, line 36; and Col. 20, lines 30 - 55).
As such, the material of construction disclosed by Ogle is inherently capable of retaining at least 95% of the NO in the wound dressing after one week at 25oC as Applicant discloses the foam of the claimed invention is also polyurethane (Paragraphs 11 and 12), and where the claimed and prior art products are identical or substantially identical in structure or 

Regarding claim 53, the combination of Fitzhugh, Ogle, and Schoenfisch’13 substantially disclose the invention as claimed. They do not explicitly teach at least 95% of the NO being retained in the wound dressing after one week at 25oC.
As previously stated, Ogle teaches a nitric oxide releasing substrate comprising polyurethane foam (Col. 8, lines 10 - 14; Col. 14, line 65 - Col. 15, line 36; and Col. 20, lines 30 - 55).
As such, the material of construction disclosed by Ogle is inherently capable of retaining more than 98% of the NO-releasing polysiloxane macromolecules after incubation of the wound dressing in phosphate buffered saline at pH 7.4 for 48 hours at 37oC as Applicant discloses the foam of the claimed invention is also polyurethane (Paragraphs 11 and 12), and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie 

Regarding claim 54, the combination of Fitzhugh, Ogle, and Schoenfisch’13 substantially disclose the invention as claimed. Fitzhugh further teaches a nitric oxide-releasing substrate for use in wound dressings (Paragraph 63). Fitzhugh further teaches said substrate comprising a polymer matrix and (Abstract; Paragraph 49) nitric oxide (NO)-releasing polysiloxane macromolecules within the polymer matrix (Paragraph 21) wherein the polymer matrix comprises acrylic polymers (Paragraph 28), and wherein the wound dressing is non-toxic and stably stores NO (Paragraph 19; also, it is implicit that the composition disclosed by Fitzhugh would be non-toxic as it is for use in a wound).
Fitzhugh does not explicitly teach the matrix comprising a foam.
In the same field of endeavor, Ogle teaches a nitric oxide releasing substrate comprising polyurethane foam (Col. 8, lines 10 - 14; Col. 14, line 65 - Col. 15, line 36; and Col. 20, lines 30 - 55).

Fitzhugh and Ogle still do not explicitly teach the NO releasing polysiloxane macromolecules are NO-releasing particles that have a molar mass of at least 500 Da and a diameter in a range of 0.1 nm to 100 µm. 
In the same field of endeavor, Schoenfisch’13 teaches nitric oxide releasing polysiloxane molecules for biomedical and pharmaceutical applications (Fig. 3; Paragraphs 6, 34 and Paragraph 231). Schoenfisch’13 further teaches said NO-releasing particles having a molecular weight greater than 500 DA (Paragraph 58) and a diameter between 0.5 nm and 1000 nm (Paragraphs 61 and 62).
As both Fitzhugh and Schoenfisch’13 teach substantially the same nitric oxide releasing molecules for the same purpose, one of ordinary skill in the art before the effective filing date would have reasonably expected that the molecules of Fitzhugh would possess the same or similar characteristics to the molecules of Schoenfisch’13 since Schoenfisch’13 teaches NO releasing macromolecules as claimed, and said macromolecules being suitable for wound healing (Paragraphs 6 and 34), in the same manner as in Fitzhugh.
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Fitzhugh, Ogle, Schoenfisch’13 teaches a method for treating a wound comprising using the wound dressing of claim 37.

Regarding claim 58, the combination of Fitzhugh, Ogle, Schoenfisch’13 substantially disclose the invention as claimed.
In the same field of endeavor, Schoenfisch’13 teaches nitric oxide releasing polysiloxane molecules for biomedical and pharmaceutical applications (Fig. 3; Paragraphs 34 and Paragraph 231). Schoenfisch’13 further teaches that NO is an anti-biofilm agent (Paragraph 2);
As such, Fitzhugh and Ogle inherently disclose treating the wound with an anti-biofilm agent in combination with the application of the wound dressing.

Claims 39 - 40 and 43 - 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fitzhugh, Ogle, and Schoenfisch’13 as applied to claim 37 above, and further in view of Schoenfisch et al. (US 2009/0214618 A1), hereinafter Schoenfisch’09.
Regarding claim 39, the combination of Fitzhugh, Ogle, and Schoenfisch’13 substantially disclose the invention as claimed. They do not explicitly disclose the NO releasing polysiloxane macromolecules comprising N-diazeniumdiolate functional groups.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NO-releasing macromolecules of Fitzhugh, Ogle, and Schoenfisch’13 to comprise N-diazeniumdiolate functional groups. Doing so would allow for controlled release of NO (recognized in Paragraphs 56 - 57 of Schoenfisch’09).

Regarding claim 40, the combination of Fitzhugh, Ogle, and Schoenfisch’13 substantially disclose the invention as claimed. They do not explicitly disclose the NO releasing polysiloxane macromolecules comprising S-nitrosothiol functional groups.
In the same field of endeavor, Schoenfisch’09 teaches NO-releasing particles for use in wound dressings (Paragraphs 3 and 112) which comprises S-nitrosothiol functional groups (Paragraph 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NO-releasing macromolecules of Fitzhugh, Ogle, and Schoenfisch’13 to comprise S-nitrosothiol functional groups. Doing so would allow for controlled release of NO (recognized in Paragraphs 56 - 57 of Schoenfisch’09).

Regarding claim 43, the combination of Fitzhugh, Ogle, and Schoenfisch’13 substantially disclose the invention as claimed. They do not explicitly disclose comprising a water soluble porogen selected from the group consisting of sodium chloride, sucrose, glucose, lactose, 
In the same field of endeavor, Schoenfisch’09 teaches a NO-releasing composition for use in wound dressings (Paragraphs 3 and 112) which also comprises lactose (Paragraph 318).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition taught by Fitzhugh, Ogle, and Schoenfisch’13 to comprise lactose to serve as a filler (Paragraph 318).

Regarding claim 44, the combination of Fitzhugh, Ogle, and Schoenfisch’13 substantially disclose the invention as claimed. They do not explicitly disclose comprising at least one therapeutic agent selected from the group consisting of antimicrobial compounds, anti-inflammatory agents, pain-relievers, immunosuppressants, vasodilators, wound healing agents, anti-biofilm agents and mixtures thereof.
In the same field of endeavor, Schoenfisch’09 teaches a NO-releasing composition for use in wound dressings (Paragraphs 3 and 112) which also comprises therapeutic agents including pain-relievers (Paragraph 301).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition taught by Fitzhugh, Ogle, and Schoenfisch’13 to comprise pain relievers to help treat the disease or condition of the patient (Paragraph 301 of Schoenfisch’09).

Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fitzhugh, Ogle, and Schoenfisch’13 as applied to claim 37 above, and further in view of Calvert Murrell et al. (US 2006/0286158 A1), hereinafter Calvert.
Regarding claim 42, the combination of Fitzhugh, Ogle, and Schoenfisch’13 substantially disclose the invention as claimed. They do not explicitly disclose the polymer matrix comprising at least one selected from the group consisting of: hydrophilic polyacrylates, co-polymers of carboxymethylcellulose and acrylic acid, poly(acrylic acid), poly(acrylic acid) derivatives, acrylic acid copolymers, methacrylic acid, methacrylic acid derivatives, andPage 3 of 9In re: Stasko et al.Application No.: 15/887,649 Filing Date: February 2, 2018methacrylic acid copolymers.
In the same field of endeavor, Calvert teaches a NO-releasing wound treatment (Abstract and Paragraphs 9 and 10) comprising polyacrylates (Paragraph 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the matrix of Fitzhugh, Ogle, and Schoenfisch’13 to comprise polyacrylates. Doing so would assist with adhesion to the patient (recognized in Paragraphs 53 and 54 of Calvert).

Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fitzhugh, Ogle, and Schoenfisch’13 as applied to claims 37 above, and further in view of Gilman (US 4,600,001).
Regarding claim 46, the combination of Fitzhugh, Ogle, and Schoenfisch’13 substantially disclose the invention as claimed. They do not explicitly disclose the wound dressing being substantially transparent.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dressing of Fitzhugh, Ogle, and Schoenfisch’13 to be substantially transparent. Doing so would allow for visual inspection of the wound by a caregiver.


Claims 50 - 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fitzhugh, Ogle, and Schoenfisch’13 as applied to claims 37 above, and further in view of Cromack et al. (US 2006/0240070 A1), hereinafter Cromack.
Regarding claim 50, the combination of Fitzhugh, Ogle, and Schoenfisch’13 substantially disclose the invention as claimed. They do not explicitly teach the wound dressing comprising a first layer that when applied to a wound dressing bed, contacts the wound bed and is non-interactive with the wound bed, and a second layer on the first layer.
In the same field of endeavor, Cromack teaches a delivery agent for therapeutic substances for use with wound dressings (Abstract and Paragraph 100). Cromack further teaches layers comprising a layer of therapeutic substance (i.e. beneficial agent) and an additional layer of biocompatible material (Paragraph 130; also see Fig. 7, elements 31 and 22 and Paragraph 138).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NO-containing substrate of Fitzhugh, Ogle, 
	
Regarding claim 51, the combination of Fitzhugh, Ogle, Schoenfisch’13, and Cromack substantially disclose the invention as claimed. Cromack further teaches the use of other therapeutic agents besides nitric oxide (Paragraphs 71 and 72; Paragraph 138 indicates the first and second layers have different beneficial agents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NO-containing substrate of Fitzhugh, Ogle, and Schoenfisch’13 (i.e. the second layer/beneficial agent) by comprising the biocompatible layer of Cromack. Doing so would thus comprise a first layer which is substantially free of NO releasing macromolecules and comprises at least one therapeutic agent (such as through the use of steroids instead of NO as described in paragraph 71 of Cormack). Doing so would allow for sustained and controlled release of the beneficial agent (i.e. the release of NO originally found in Fitzhugh; recognized in Paragraphs 130 and 138 of Cormack). Comprising a therapeutic agent different from NO would further allow for additional therapeutic effects.

Claims 55 - 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fitzhugh, Ogle, and Schoenfisch’13 as applied to claims 54 above, and further in view of Blott et al. (US 8,529,548 B2), hereinafter Blott.
Regarding claim 55, the combination of Fitzhugh, Ogle, and Schoenfisch’13 substantially disclose the invention as claimed. They do not explicitly teach debriding the wound.
In the same field of endeavor, Blott teaches debriding the wound (Col. 2, lines 23 - 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Fitzhugh, Ogle, and Schoenfisch’13 to comprise debriding the wound as doing so would promote wound healing (recognized in Col. 2, lines 25 - 26 and lines 33 - 36 of Blott).

Regarding claim 56, the combination of Fitzhugh, Ogle, and Schoenfisch’13 substantially disclose the invention as claimed. They do not explicitly disclose performing negative pressure wound therapy to the wound prior to, concurrently, with, or after applying the wound dressing.
In the same field of endeavor, Blott teaches using negative pressure wound therapy the wound (i.e. aspirating; Col. 2, lines 23 - 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Fitzhugh, Ogle, and Schoenfisch’13 to comprise debriding the wound as doing so would promote wound healing (recognized in Col. 2, lines 25 - 26 of Blott).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Fitzhugh, Ogle, and Schoenfisch’13 to comprise the negative pressure wound therapy device and wound dressing as one device. Doing so would promote wound healing (recognized in Col. 2, lines 25 - 26 of Blott).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Fitzhugh, Ogle, Schoenfisch’13, and Blott teaches a method for treating a wound comprising using the wound dressing of claim 37.

Claims 59 - 64 and 74 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fitzhugh in view of Ogle and McDaniel et al. (US 2010/0210745 A1), hereinafter McDaniel and as evidenced by Schoenfisch’13.

Fitzhugh does not explicitly teach the matrix comprising a foam.
In the same field of endeavor, Ogle teaches a nitric oxide releasing substrate comprising polyurethane foam (Col. 8, lines 10 - 14; Col. 14, line 65 - Col. 15, line 36; and Col. 20, lines 30 - 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fitzhugh to comprise said materials as a foam. Doing so would predictably serve to store and release NO (as Fitzhugh discloses polyurethane as an alternative exemplary material for storing NO in Paragraphs 28 and 29) and would additionally beneficial for use in biological applications to improve biocompatibility of the polymer (Col. 14, line 65 - Col. 15, line 36).
Fitzhugh and Ogle still do not teach at least one monomer and polymerizing the at least one monomer to form a polymer matrix or the NO releasing polysiloxane macromolecules are NO-releasing particles that have a molar mass of at least 500 Da and a diameter in a range of 0.1 nm to 100 µm. 

As both Fitzhugh and Schoenfisch’13 teach substantially the same nitric oxide releasing molecules for the same purpose, one of ordinary skill in the art before the effective filing date would have reasonably expected that the molecules of Fitzhugh would possess the same or similar characteristics to the molecules of Schoenfisch’13 since Schoenfisch’13 teaches NO releasing macromolecules as claimed, and said macromolecules being suitable for wound healing (Paragraphs 6 and 34), in the same manner as in Fitzhugh.
Fitzhugh, Ogle, and Schoenfisch’13 still do not teach at least one monomer and polymerizing the at least one monomer to form a polymer matrix
In the same field of endeavor, McDaniel teaches a method of making a biomolecular composition comprising polysiloxane and at least one monomer (Paragraphs 1113 and 1289) and further using polymerization to make a foam polymer matrix (Paragraphs 547, 1113, and 1289; Paragraph 1326 indicates foam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of making the invention of Fitzhugh, Ogle, and Schoenfisch’13 to comprise at least one monomer, and then to polymerize said monomer as taught by McDaniel. Doing so would predictably create an analogous device 

Regarding claim 60, the combination of Fitzhugh, Ogle, and McDaniel substantially discloses the invention as claimed.
McDaniel further teaches the monomer polymerized by photo curing (Paragraph 547 indicates curing by photoinitiator; also see Paragraph 1113).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of manufacturing the invention of Fitzhugh, Ogle, and McDaniel to use photocuring. Doing so would predictably create an analogous device as McDaniel teaches analogous materials and structure (Paragraphs 547, 1113, 1289, and Paragraph 1326).

Regarding claim 61, the combination of Fitzhugh, Ogle, Schoenfisch’13, and McDaniel substantially discloses the invention as claimed.
McDaniel further teaches the polymerization occurring by depositing liquid monomer, depositing a substrate (analogous to the NO-releasing macromolecules) and an initiator; and polymerizing the liquid monomer (i.e. liquid component; Paragraph 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of manufacturing the invention of Fitzhugh, Ogle, Schoenfisch’13, and McDaniel to deposit a liquid monomer, NO-releasing polysiloxane macromolecules and an imitator and polymerizing the liquid monomer. 

Regarding claim 62, the combination of Fitzhugh, Ogle, Schoenfisch’13, and McDaniel substantially discloses the invention as claimed.
As previously stated, McDaniel teaches dispersing a substrate, and using polymerization to make a foam polymer matrix (Paragraphs 13, 38, 1286, and 1326).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of making the invention of Fitzhugh, Ogle, Schoenfisch’13, and McDaniel to combine NO-releasing polysiloxane macromolecules and at least one monomer comprising dispersing the NO-releasing macromolecules in a mixture of foam forming monomers wherein polymerizing the at least one monomer to form a polymer matrix comprises polymerizing the foam forming monomers to form a polymer, and foaming the polymer to form the polymer matrix . Doing so would predictably create an analogous device as McDaniel teaches analogous materials and structure (Paragraphs 547, 1113, 1289, and Paragraph 1326).

Regarding claim 63, the combination of Fitzhugh, Ogle, Schoenfisch’13, and McDaniel substantially discloses the invention as claimed.
As previously stated, McDaniel teaches dispersing a substrate, and using polymerization (i.e. reacting functional groups) to make a foam polymer matrix (Paragraphs 13, 38, 1286, and 1326).


Regarding claim 64, the combination of Fitzhugh, Ogle, Schoenfisch’13, and McDaniel substantially discloses the invention as claimed.
McDaniel further teaches the polymer foam being formed by a blowing agent consisting of carbon dioxide (Paragraph 1326).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of manufacturing the invention of Fitzhugh, Ogle, Schoenfisch’13, and McDaniel use carbon dioxide as a blowing agent. Doing so would predictably create an analogous device as McDaniel teaches analogous materials and structure (Paragraphs 547, 1113, 1289, and Paragraph 1326).

Regarding claim 74, the combination of Fitzhugh, Ogle, Schoenfisch’13, and McDaniel substantially disclose the invention as claimed. They do not explicitly disclose the NO releasing 
However, Fitzhugh does disclose adjusting the amount of NO stored based on the thickness of the substrate (Paragraphs 19 and 57) and further optimizing the rate and duration of NO release (Paragraph 40). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Fitzhugh, Ogle, and Schoenfisch’13 to comprise NO releasing polysiloxane macromolecules at a concentration in a range of about 0.1 to about 20 weight percent of the polymer matrix as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 65 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fitzhugh, Ogle, Schoenfisch’13, and McDaniel as applied to claim 64 above, and further in view of Woo et al. (US 2002/0133040 A1), hereinafter Woo.
Regarding claim 65, the combination of Fitzhugh, Ogle, and McDaniel substantially discloses the invention as claimed.
They do not teach the blowing agent includes carbon dioxide generated from carbamates that are formed from alkanolamines selected from at least  one of the group consisting of 2-(2-aminoethylamino)ethanol, (3-[(2- aminoethyl)amino)]propanol), (2-[(3-aminopropyl)aminolethanol), (1- [(2- aminoethyl)amino] -2-propanol, (2- [(3 -aminopropyl)methylamino] ethanol, 1- [(2-amino-l- methylethyl)amino]-2-propanol, 2- [((2-
In the same field of endeavor, Woo teaches carbon dioxide producing carbamate solutions for producing polymer foams (Abstract and Paragraph 8). Woo further discloses the use of 2-(2-aminoethylamino)ethanol as a carbon dioxide producing carbamate (Paragraph 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Fitzhugh, Ogle, and McDaniel to comprise 2-(2-aminoethylamino)ethanol as a carbon dioxide producing carbamate. Doing so would be advantageous in terms of keeping a low viscosity (recognized in Paragraph 13 of Woo).

Claim 67 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fitzhugh, Ogle, Schoenfisch’13, and McDaniel as applied to claim 59 above, and further in view of Calvert.
Regarding claim 67, the combination of Fitzhugh, Ogle, Schoenfisch’13, and McDaniel substantially disclose the method as claimed. They do not explicitly disclose the polymer matrix comprising at least one selected from the group consisting of: hydrophilic polyacrylates, co-polymers of carboxymethylcellulose and acrylic acid, poly(acrylic acid), poly(acrylic acid) derivatives, acrylic acid copolymers, methacrylic acid, methacrylic acid derivatives, andPage 3 of 9In re: Stasko et al.Application No.: 15/887,649 Filing Date: February 2, 2018methacrylic acid copolymers.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the matrix of Fitzhugh, Ogle, and McDaniel to comprise polyacrylates. Doing so would assist with adhesion to the patient (recognized in Paragraphs 53 and 54 of Calvert).

Claims 68 and 75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fitzhugh in view of Ogle and Gurtner et al. (US 2008/0033334 A1), hereinafter Gurtner, as evidenced by Schoenfisch’13.
Regarding claim 68, Fitzhugh teaches a nitric oxide-releasing substrate for use in wound dressings (Paragraph 63). Fitzhugh further teaches said substrate comprising a polymer matrix and (Abstract; Paragraph 49) nitric oxide (NO)-releasing polysiloxane macromolecules within the polymer matrix (Paragraph 21) wherein the polymer matrix comprises acrylic polymers (Paragraph 28), and wherein the wound dressing is non-toxic and stably stores NO (Paragraph 19; also, it is implicit that the composition disclosed by Fitzhugh would be non-toxic as it is for use in a wound).
Fitzhugh does not explicitly teach the matrix comprising a foam or the NO releasing polysiloxane macromolecules are NO-releasing particles that have a molar mass of at least 500 Da and a diameter in a range of 0.1 nm to 100 µm. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fitzhugh to comprise said materials as a foam. Doing so would predictably serve to store and release NO (as Fitzhugh discloses polyurethane as an alternative exemplary material for storing NO in Paragraphs 28 and 29) and would additionally beneficial for use in biological applications to improve biocompatibility of the polymer (Col. 14, line 65 - Col. 15, line 36).
Fitzhugh and Ogle still do not teach the NO releasing polysiloxane macromolecules are NO-releasing particles that have a molar mass of at least 500 Da and a diameter in a range of 0.1 nm to 100 µm, or a kit of wound dressings comprising one or more of a first wound dressing that releases low concentrations of nitric oxide over 0 to 7 days in the range of 0.5 pmol NO cm-2 s-1 to 20 pmol cm-2 s-1 upon initial application to the patient; a second wound dressing that releases intermediate concentrations of nitric oxide over 0 to 7 days in the range of 20 pmol NO cm-2 s-1 to 1000 pmol cm-2 s-1 upon initial application to the patient; or a third wound dressing that releases high levels of nitric oxide for 0 to 48 hours in the range of 1 nmol NO cm-2 s-1 to 1 µmol cm-2 s-1 upon initial application to the patient.
In the same field of endeavor, Schoenfisch’13 teaches nitric oxide releasing polysiloxane molecules for biomedical and pharmaceutical applications (Fig. 3; Paragraphs 6, 34 and Paragraph 231). Schoenfisch’13 further teaches said NO-releasing particles having a molecular 
As both Fitzhugh and Schoenfisch’13 teach substantially the same nitric oxide releasing molecules for the same purpose, one of ordinary skill in the art before the effective filing date would have reasonably expected that the molecules of Fitzhugh would possess the same or similar characteristics to the molecules of Schoenfisch’13 since Schoenfisch’13 teaches NO releasing macromolecules as claimed, and said macromolecules being suitable for wound healing (Paragraphs 6 and 34), in the same manner as in Fitzhugh.
Fitzhugh, Ogle, and Schoenfisch’13 still do not teach a kit of wound dressings comprising one or more of a first wound dressing that releases low concentrations of nitric oxide over 0 to 7 days in the range of 0.5 pmol NO cm-2 s-1 to 20 pmol cm-2 s-1 upon initial application to the patient; a second wound dressing that releases intermediate concentrations of nitric oxide over 0 to 7 days in the range of 20 pmol NO cm-2 s-1 to 1000 pmol cm-2 s-1 upon initial application to the patient; or a third wound dressing that releases high levels of nitric oxide for 0 to 48 hours in the range of 1 nmol NO cm-2 s-1 to 1 µmol cm-2 s-1 upon initial application to the patient.
However, Fitzhugh does teach that NO treatment can last days to weeks (Paragraph 14), and also that the yield and duration of NO release can be readily changed (Paragraph 61) and that these parameters may be optimized (end of Paragraph 40, presumably to maximize the therapeutic effect and effective duration of the dressing). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Fitzhugh, Ogle, and Schoenfisch’13 such that the NO is released over 0 to 7 days in the range of 0.5 pmol NO cm-2 s-1 to 20 pmol cm-2 s-1, or over 0 to 7 days in the range of 20 pmol NO cm-2 s-1 to 1000 pmol cm-2 s-1, or over 0 to 48 hours in the range of 1 nmol NO cm-2 s-1 to 1 µmol cm-2 s-1 upon initial application to the patient. as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Further, in the same field of endeavor, Gurtner teaches comprising wound dressings as a kit, where the wound dressings in the kit have differently optimized parameters (Abstract; Page 16, bottom half of the left column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as taught by Fitzhugh, Ogle, and Schoenfisch’13 to comprise a kit comprising one or more of a first wound dressing that releases low concentrations of nitric oxide over 0 to 7 days in the range of 0.5 pmol NO cm-2 s-1 to 20 pmol cm-2 s-1 upon initial application to the patient; a second wound dressing that releases intermediate concentrations of nitric oxide over 0 to 7 days in the range of 20 pmol NO cm-2 s-1 to 1000 pmol cm-2 s-1 upon initial application to the patient; or a third wound dressing that releases high levels of nitric oxide for 0 to 48 hours in the range of 1 nmol NO cm-2 s-1 to 1 µmol cm-2 s-1 upon initial application to the patient.
Doing so would allow for different wound dressings to be used in different situations as appropriate.

Regarding claim 75, the combination of Fitzhugh, Ogle, Schoenfisch’13, and Gurtner substantially disclose the invention as claimed. They do not explicitly disclose the NO releasing 
However, Fitzhugh does disclose adjusting the amount of NO stored based on the thickness of the substrate (Paragraphs 19 and 57) and further optimizing the rate and duration of NO release (Paragraph 40). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Fitzhugh, Ogle, Schoenfisch'13, and Gurtner to comprise NO releasing polysiloxane macromolecules at a concentration in a range of about 0.1 to about 20 weight percent of the polymer matrix as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would be similarly obvious to modify each of the first, second, and third wound dressings for the reasons as set forth above.

Claims 69 - 70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fitzhugh, Ogle, Schoenfisch’13, and Gurtner as applied to claim 68, and further in view of Schoenfisch’09.
Regarding claim 69, the combination of Fitzhugh, Ogle, Schoenfisch’13, and Gurtner substantially disclose the invention as claimed. They do not explicitly disclose the second wound dressing further including an anti-inflammatory agent.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second wound dressing as taught by Fitzhugh, Ogle, Schoenfisch’13, and Gurtner to comprise anti-inflammatory agents to help treat the disease or condition of the patient (Paragraph 301 of Schoenfisch’09).

Regarding claim 70, the combination of Fitzhugh, Ogle, Schoenfisch’13, and Gurtner substantially disclose the invention as claimed. They do not explicitly disclose the third wound dressing further including an anti-inflammatory agent.
In the same field of endeavor, Schoenfisch’09 teaches a NO-releasing composition for use in wound dressings (Paragraphs 3 and 112) which also comprises therapeutic agents including an anti-microbial agent (Paragraph 301).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third wound dressing as taught by Fitzhugh, Ogle, Schoenfisch’13, and Gurtner to comprise anti-inflammatory agents to help treat the disease or condition of the patient (Paragraph 301 of Schoenfisch’09).

Claims 72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fitzhugh, Ogle, Schoenfisch’13 and Gurtner as applied to claim 68, and further in view of Calvert.

Regarding claim 72, the combination of Fitzhugh, Ogle, Schoenfisch’13, and Gurtner substantially disclose the invention as claimed.
They do not explicitly disclose the polymer matrix comprising at least one selected from the group consisting of: hydrophilic polyacrylates, co-polymers of carboxymethylcellulose and acrylic acid, poly(acrylic acid), poly(acrylic acid) derivatives, acrylic acid copolymers, methacrylic acid, methacrylic acid derivatives, andPage 3 of 9In re: Stasko et al.Application No.: 15/887,649 Filing Date: February 2, 2018methacrylic acid copolymers.
In the same field of endeavor, Calvert teaches a NO-releasing wound treatment (Abstract and Paragraphs 9 and 10) comprising polyacrylates (Paragraph 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the matrix of Fitzhugh, Ogle, Schoenfisch’13, and Gurtner to comprise polyacrylates. Doing so would assist with adhesion to the patient (recognized in Paragraphs 53 and 54 of Calvert).

Claim 73 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fitzhugh, Ogle, and Schoenfisch’13 as applied to claim 37 above, and further in view of Schoenfisch’09 and Calvert.
Regarding claim 73, the combination of Fitzhugh, Ogle, and Schoenfisch’13 substantially disclose the invention as claimed.
They do not explicitly disclose the NO releasing polysiloxane macromolecules comprising N-diazeniumdiolate functional groups or the polymer matrix comprising at least one selected from the group consisting of: hydrophilic polyacrylates, co-polymers of 
In the same field of endeavor, Schoenfisch’09 teaches NO-releasing particles for use in wound dressings (Paragraphs 3 and 112) which comprises N-diazeniumdiolate functional groups (Paragraph 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NO-releasing macromolecules of Fitzhugh, Ogle, and Schoenfisch’13 to comprise N-diazeniumdiolate functional groups. Doing so would allow for controlled release of NO (recognized in Paragraphs 56 - 57 of Schoenfisch’09).
The combination of Fitzhugh, Ogle, Schoenfisch’13, and Schoenfisch’09 still do not explicitly disclose the polymer matrix comprising at least one selected from the group consisting of: hydrophilic polyacrylates, co-polymers of carboxymethylcellulose and acrylic acid, poly(acrylic acid), poly(acrylic acid) derivatives, acrylic acid copolymers, methacrylic acid, methacrylic acid derivatives, andPage 3 of 9In re: Stasko et al.Application No.: 15/887,649 Filing Date: February 2, 2018methacrylic acid copolymers.
In the same field of endeavor, Calvert teaches a NO-releasing wound treatment (Abstract and Paragraphs 9 and 10) comprising polyacrylates (Paragraph 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the matrix of Fitzhugh, Ogle, Schoenfisch’13, and Schoenfisch’09 to comprise polyacrylates. Doing so would assist with adhesion to the patient (recognized in Paragraphs 53 and 54 of Calvert).

Withdrawn Objections/Rejection
Applicant’s amendments have been acknowledged, and overcome each and every 112(b) rejection and objection to the claims previously set forth in the non-final office action mailed September 11th, 2020. All previous 112(b) rejections and objections have been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on December 9th, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,919,072 has been reviewed and is accepted.  The terminal disclaimer has been recorded. As such, the double patenting rejection has been withdrawn.

Response to Arguments
Applicant's arguments filed December 9th, 2020 have been fully considered but they are not persuasive with respect to the rejection of the claims under 35 U.S.C. 103.
Regarding claim 37, Applicant argues Fitzhugh does not teach or suggest a NO-releasing polysiloxane macromolecule within a polymer matrix, said matrix being an acrylic, as the substrate of Fitzhugh describes a coating. Examiner disagrees with this statement as previously cited Paragraph 49 of Fitzhugh clearly defines the term “bound to a polymer” (e.g. bound to a polymer substrate), indicating the nitric oxide-releasing macromolecules is “associated with, part of, incorporated with, or contained within the polymer matrix physically or chemically.” Further, Fitzhugh describes suitable polymers in Paragraph 28.

Lastly, while Ogle may not expressly describe how NO is incorporated in the device, Ogle does teach the device comprising polymers in the form of a foam/sponge substrate (Col. 6, lines 45 - 58, as well as the sections cited above). As such, it is implied that if the device comprises NO incorporated into the polymers of the device (Col. 20, lines 30 - 55), it is implied NO would be incorporated into the polymers when in the form of foam.
Applicant’s arguments regarding independent claims 59 and 68, as well as the remaining dependent claims as being patentable is similarly found not persuasive for the same reasons for which claim 37 remains rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781